Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a balanced anchor receiver for converting an electrical input signal to an acoustic output signal, comprises a housing having a first interior volume, and a second interior volume, and a first membrane divides the first interior volume. The independent claim 1, identifies a uniquely distinct feature of “…a second diaphragm separating the second internal volume into a second front volume and a second back volume, the second front volume having a second sound outlet port; a motor disposed at least partially inside the housing, the motor including an armature mechanically coupled to both the first diaphragm and the second diaphragm; and an acoustic seal between the first front volume and the second back volume, the acoustic seal accommodating the mechanical coupling of the armature to one of the first diaphragm or the second diaphragm.” Ambrose (US20120057734) teaches a balanced armature receiver for use in hearing devices such as in-ear hearing audio devices having a design for pumping air using two balanced armature transducers in one housing. [0060], Figure 9 and 10. Two balanced armature transducers are joined front-volume-to-front volume with the two front volumes in fluid communication through matched holes in their outer casings. A diaphonic valve (diaphonic pump) is placed over a hole in the casing of the back volume of one of these two transducers. Details of this placement of a diaphonic valve (diaphonic pump) over a hole in the back volume of a balanced armature transducer have been discussed in detail in the incorporated references. The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651